 
Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
This SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
__________, 2016, by and among MetaStat, Inc., a Nevada corporation (the
“Company”), and each of the eligible investors who executes this Agreement and
whose names are set forth on the signature pages hereto (individually, a
“Subscriber” and collectively, the “Subscribers”).
RECITALS
WHEREAS, the Company is conducting a private placement (the “Offering”) of units
(each a “Unit” and collectively the “Units”) to Subscribers who qualify as
“accredited investors”, as such term is defined in Rule 501(a) of Regulation D
of the Securities Act of 1933, as amended (the “Securities Act”);
WHEREAS, the Company is offering up to a maximum of (the “Maximum Offering”)
2,000 Units or $20,000,000, using certain non-exclusive registered agents (each
an “Agent” and collectively the “Agents”);
WHEREAS, each Unit consists of (i) 5,000 shares (the “Shares”) of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) at an effective
price of $2.00 per share (the “Effective Price”), and (ii) a warrant to purchase
2,500 shares of Common Stock at a purchase price of $3.00 per share and a term
of 5 years (the “Warrants”);
WHEREAS, In the event that a Subscriber would own in excess of 4.99% or 9.99% of
the number of shares of the Common Stock outstanding on a Closing Date (as
defined herein) after giving effect to the issuance of securities pursuant to
this Agreement on such Closing Date, then, in lieu of purchasing Shares of
Common Stock as part of each Unit, such Subscriber may purchase the number of
shares of the Company’s Series A-2 Convertible Preferred Stock (the “Series A-2
Preferred”) set forth on the signature page hereof (the “Preferred Shares”). The
shares of Series A-2 Preferred shall have the rights, privileges, preferences
and conversion provisions as set forth in the form of Certificate of Designation
of the Series A-2 Preferred Stock attached hereto as Exhibit A (the “Certificate
of Designation”), which has been filed with the Nevada Secretary of State. The
shares of Common Stock issuable upon conversion of the Preferred Shares shall be
referred to herein as the “Conversion Shares.” In the event a Subscriber
acquires Preferred Shares pursuant hereto, then this Agreement, including
without limitation, the representations and warranties contained herein, shall
apply to the purchase of the Preferred Shares and, accordingly, any reference to
“Units,” “Shares,” or “securities” shall also be deemed to include the Preferred
Shares listed on such Subscriber’s signature page hereto and all Conversion
Shares.
 
WHEREAS, the Shares, the Preferred Shares, the Conversion Shares, the Warrants
and the Warrant Shares (as defined below) shall be referred to herein as the
"Securities".
 
WHEREAS, the offering price is $10,000 per Unit (the “Purchase Price”);
 
WHEREAS, the Units are being offered pursuant to the Company’s Confidential
Private Placement Memorandum (together with all exhibits, appendices, schedules,
supplements and amendments thereto, collectively the “Memorandum”), to which
this Agreement is attached as Exhibit A;
WHEREAS, the Units will be offered through September 30, 2016, subject to an
extension for up to an additional 30-day period as the Company and the Agents
may mutually agree (the “Termination Date”),
 
WHEREAS, the Company may conduct an initial closing on an amount mutually agreed
by the Company and the Agents (the “Initial Closing”) or one or more subsequent
closings at any time following the Initial Closing on or before the Termination
Date. The Company may accept or reject subscriptions in whole or in part in its
discretion for any reason;
 
 
-1-

 
WHEREAS, following one or more closings in which 1 Unit or $10,000 has been
subscribed for in cash, certain Subscribers may surrender outstanding
indebtedness in the aggregate amount of up to $825,000 owed by the Company as
evidenced by promissory notes held by such Subscribers for Units in lieu of
paying the Purchase Price in cash (the “Non-Convertible OID Note Exchange”), and
following one or more closings in which an aggregate of 150.5 Units or
$1,505,000 has been subscribed for in cash, certain Subscribers may surrender
outstanding indebtedness in the aggregate amount of up to $1,326,000 owed by the
Company as evidenced by promissory notes held by such Subscribers for Units in
lieu of paying the Purchase Price in cash (the “Promissory Note Exchange” and
together with the Non-Convertible OID Note Exchange, the “Note Exchange”), as
more fully described in the Memorandum;
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act and Rule 506(b)
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “Commission”) under the Securities Act; and
 
WHEREAS, the Subscriber desires to purchase and the Company desires to sell that
amount of Units set forth on the signature page hereof on the terms and
conditions hereinafter set forth;
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:
 
ARTICLE I
 
Subscription for Units
 
Section 1.1        Subscription. The Company is offering to each Subscriber and
each Subscriber hereby irrevocably subscribes for and agrees to purchase from
the Company the number of Units as set forth on such Subscriber’s signature page
hereto at a Purchase Price of $10,000 per Unit for aggregate consideration as
set forth on the Subscriber’s signature page hereto (the “Subscription
Proceeds”), subject to a minimum subscription of one (1) Unit ($10,000), unless
the Company in its sole discretion agrees to accept a subscription for a lesser
number of Units. All subscriptions are irrevocable by the Subscriber. The
subscription is not transferable or assignable by the Subscriber.
Section 1.2        Payment.
(a)        The Subscription Proceeds shall be paid to Signature Bank, as escrow
agent for the Company (the “Escrow Agent”), by wire transfer of immediately
available funds in U.S. dollars (or in the form of a personal or cashier’s
check) in accordance with the wire and delivery instructions attached hereto as
Exhibit B. The Subscription Proceeds must accompany the documents indicated in
Section 1.3 below.
(b)        If the Subscription Proceeds are paid to the Escrow Agent, the
Subscriber acknowledges and agrees that this Agreement and any other documents
delivered in connection herewith will be held by certain Agents on behalf of the
Company, and any Subscription Proceeds will be deposited in an escrow account
(the “Escrow Account”), held by the Escrow Agent. In the event that this
Agreement is not accepted in whole or in part by the Company for whatever
reason, this Agreement and any other documents delivered in connection herewith
will be returned to the Subscriber by the Agents at the address of the
Subscriber as set forth on the Subscriber’s signature page hereto, and any
Subscription Proceeds deposited in the Escrow Account shall be returned to the
Subscriber by the Escrow Agent in accordance with the payment information
provided by the Agent to the Escrow Agent.
 
 
-2-

 
(c)        In connection with the Note Exchange, certain Subscribers who are
holders of the Company’s indebtedness in an amount of up to $2,151,000 may
tender their indebtedness in the form of promissory notes to the Company in lieu
of payment of the Subscription Proceeds as described in Section 1.2(a) above.
Section 1.3        Documents Required from Subscriber. In order to subscribe for
the Units, each Subscriber will be required to complete, execute and deliver to
the Company the following:
(i)           this Agreement;
(ii)          the Confidential Private Subscriber Questionnaire, which is
attached as Exhibit B to the Memorandum; and
(iii)         the Registration Rights Agreement, which is attached as Exhibit C
to the Memorandum.
Section 1.4        Obligations of the Escrow Agent. The Subscription Proceeds
may be deposited by the Subscriber on behalf of certain Agents in the Escrow
Account pursuant to the instructions in Exhibit A attached hereto. The
Subscriber agrees that the Escrow Agent shall have no accountability or
obligations to the Subscriber whatsoever, and acknowledges that the Escrow Agent
is accountable only to the Company and certain Agents. The Subscriber agrees
that when the Subscription Proceeds are deposited in the Escrow Account, the
Escrow Agent’s only duty shall be to deliver the Subscription Proceeds to the
Company or its designees, all solely according to payment instructions submitted
jointly by the Company and certain Agents (the “Payment Instructions”), and the
Escrow Agent shall require no further instructions from the Subscriber in
delivering the same to the Company or its designees. In the event the Company
rejects this subscription in whole or in part, the Escrow Agent shall return the
Subscription Proceeds directly to the investor without interest or deduction
there from. The proceeds of the Escrow Account shall be distributed in
accordance with Section 1.5.
Section 1.5        Closings. The Initial Closing of the purchase and sale of the
Units to be acquired by the Subscribers from the Company under this Agreement
shall take place at such time as Subscribers have executed this Agreement to
purchase an amount as mutually agreed by the Company and the Agents (which
amount shall not include the Note Exchange pursuant to the terms of Section
1.2(c) hereof), and all of the conditions applicable to the Initial Closing
shall have been fulfilled or waived in accordance herewith (the “Initial Closing
Date”). After the Initial Closing, the Company may conduct any number of
additional closings at any time (each, an “Additional Closing” and, together
with the Initial Closing, a “Closing”) so long as the final Additional Closing
occurs on or before the Termination Date. Subject to all conditions to Closing
having been satisfied or waived, each Closing shall take place at such time and
place as the parties shall agree (a “Closing Date”). For purposes of this
Agreement, a “business day” means a day (A) other than Saturday or Sunday and
(B) on which commercial banks are open for business in New York City, New York.
Closing of the Offering of the Units shall occur in the following manner:
 
(a)        The Escrow Agent shall upon notice of a Closing Date jointly from the
Company and certain Agents, release to the Company or its designees the proceeds
of the Offering in accordance with the Payment Instructions.
 
(b)        Within five (5) business days after each Closing Date, the Company
shall irrevocably instruct its transfer agent to deliver to the Subscriber one
or more stock certificates bearing the restrictive legends described herein,
evidencing (a) such number of Shares equal to 5,000 multiplied by the number of
Units the Subscriber is purchasing as is set forth on Subscriber’s signature
page hereto, (b) such number of Preferred Shares equal to 500 multiplied by the
number of Units the Subscriber is purchasing as is set forth on Subscriber’s
signature page hereto, or (c) a combination thereof as is set forth on
Subscriber’s signature page hereto.
 
 
-3-

 
Section 1.6        Price Protection. For a period of one hundred eighty (180)
days following the final Closing Date, so long as any Subscriber holds any
Shares or Preferred Shares, if the Company, at any time following the date
hereof, issues any Additional Securities (as defined below) at a price per such
Additional Security lower than the Effective Price (i.e., $2.00 per share,
subject to adjustment for any stock dividends, combinations, splits,
recapitalizations and the like with respect to the Company’s Common Stock
following the date hereof) (such lower price, the “Subsequent Offering Price”),
upon each such issuance the Company shall promptly cause to be issued and
delivered to each Subscriber such additional shares of Common Stock or Preferred
Shares (“Ratchet Shares”) equal to the excess of (A) the quotient of such
Subscriber’s aggregate Purchase Price hereunder divided by the Subsequent
Offering Price (calculated, in the event of any security convertible into or
exercisable for shares of Common Stock, based on the conversion or exercise
price per share) minus (B) the sum of the number of Shares originally issued
hereunder and the number of Ratchet Shares, if any, issued pursuant to this
Agreement prior to issuance of such additional Ratchet Shares. Additionally, in
connection with any such issuance of Ratchet Shares, the Company shall promptly
cause to be issued and delivered to each Subscriber, Warrants to purchase such
number of shares of Common Stock equal to 50% of the number of any Ratchet
Shares issued to such Subscriber. As used herein (and except as provided in the
next succeeding sentence), “Additional Securities” means shares of Common Stock,
any other capital stock of the Company, or any evidences of indebtedness or
other securities representing or directly or indirectly convertible into or
exchangeable for capital stock of the Company; provided, however, that if shares
of Common Stock are offered as units together with any other rights (whether
warrants, other securities representing or directly or indirectly convertible
into or exchangeable for share capital of the Company, or other rights), the
“Subsequent Offering Price” shall be the price paid for each “unit” in such
offering, which unit shall be comprised of (i) one share of Common Stock plus
(ii) a number of such other rights as is equal to (x) the aggregate number of
such other rights offered in such transaction divided by (y) the aggregate
number of shares of Common Stock offered in such transaction. “Additional
Securities” shall exclude: (i) stock options, shares of Common Stock and other
stock awards issued to employees or directors of, or consultants or advisors to,
the Company pursuant to its 2012 Incentive Plan, as in effect on the date hereof
and described in the Commission Documents or pursuant to any other stock option
plan, agreement or arrangement approved by the Company’s board of directors
and/or governed by the 2012 Incentive Plan; (ii) shares of Common Stock actually
issued upon the exercise of options, warrants or other convertible securities
outstanding on the date hereof, in each case provided such issuance is pursuant
to the terms of such option, warrant or convertible security; (iii) shares of
Common Stock issued by the Company as consideration for the acquisition of all
of the equity securities and voting rights, or all or substantially all of the
assets, of any person or other reorganization or joint venture, in each case in
a transaction approved by the board of directors of the Company and, if required
under applicable law or stock exchange regulations, the Company’s stockholders;
(iv) shares of Common Stock issued by reason of a dividend, stock split,
split-up or other distribution on ordinary shares; (v) shares of Common Stock,
options or other securities convertible into, or exercisable for, shares of
Common Stock issued (a) in connection with the acquisition of, or licensing
arrangements for, pharmaceutical products, (b) to suppliers or third party
service providers in connection with the provision of goods or services or (c)
in connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships, in each case pursuant to transactions approved by the Board of
Directors of the Company and not in connection with a capital raising
transaction; or (vi) any shares of Series B Preferred Stock or dividends thereon
issued on or after the date hereof (any securities issued as described in
clauses (i) through (vi), collectively, “Excluded Securities”). For the
avoidance of doubt, Excluded Securities (and the proceeds from the issuance
thereof) shall not be included in the calculation of the aggregate gross
proceeds to the Company from sales of Additional Securities for purposes of this
Section 1.6.
 
 
-4-

 
ARTICLE II
Representations and Warranties of the Company
Section 2.1        Representations and Warranties of the Company. Except as set
forth on the Company Disclosure Schedule attached hereto, and made a part
hereof, the Company hereby represents and warrants to the Subscribers, as of the
date of each Closing Date (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date), as follows:
(a)        Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted. The Company is duly qualified to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect on the Company’s consolidated financial
condition. “Material Adverse Effect” means any material adverse effect on the
business, operations, properties, or financial condition of the Company and its
Subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement or the
Transaction Documents (as defined below) in any material respect.
(b)        Corporate Power; Authority and Enforcement. The Company has the
requisite corporate power and authority to enter into and perform this
Agreement, the Registration Rights Agreement, the Warrants and any other
document in connection with the Memorandum (collectively, the “Transaction
Documents”), to carry out the provisions of Transaction Documents and to issue
and sell the Units in accordance with the terms hereof. The execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its board of directors or stockholders is
required. Each of the Transaction Documents constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
(c)        Internal Documents. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of its articles of incorporation, by-laws or other organizational or
charter documents including, but not limited to, all documents setting forth
and/or establishing the terms, rights, conditions and/or limitations of any of
the Company’s stock (the “Internal Documents”), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, pledge,
charge or encumbrance (collectively, “Lien”) of any nature on any property of
the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, or (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries are bound or affected, provided, however,
that, excluded from the foregoing in all cases (other than clause (i) above) are
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect.
 
 
-5-

 
(d)        Issuance of Units, Etc. The Units, the Shares the Preferred Shares,
the Conversion Shares and the Warrants comprising the Units, to be issued at
each Closing have been duly authorized by all necessary corporate action and the
Shares, when paid for or issued in accordance with the terms hereof, will be
validly issued and outstanding, fully paid and nonassessable and, immediately
after each Closing, the Subscribers will be the owners of all of such securities
and have good and valid title to all of such securities, free and clear of all
encumbrances, except as may be imposed under federal and state securities laws.
When the shares of Common Stock underlying the Warrants (the “Warrant Shares”)
are issued in accordance with the terms of the Warrants, such Warrant Shares
will be duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and nonassessable, and the holders will be entitled to
all rights accorded to a holder of Common Stock and will be the record and
beneficial owners of all of such securities and have good and valid title to all
of such securities, free and clear of all encumbrances.
(e)        Subsidiaries. Each Subsidiary has been duly incorporated or otherwise
organized and is validly existing and in good standing in each of their
respective jurisdictions of incorporation or organization. Each Subsidiary is
duly qualified to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. There are no outstanding preemptive, conversion or other rights,
options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary. For the purposes of this Agreement, “Subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interests having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries. MetaStat Biomedical Corporation, a Delaware
corporation, is wholly owned by the Company and is the Company’s only
Subsidiary.
(f)        Commission Documents, Financial Statements. For the two year period
preceding the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). The Company has not provided to the Subscribers any material
non-public information or other information which, according to applicable law,
rule or regulation, was required to have been disclosed publicly by the Company
but which has not been so disclosed, other than (i) with respect to the
transactions contemplated by this Agreement, or (ii) pursuant to a
non-disclosure or confidentiality agreement signed by the Subscribers, if any.
At the time of the respective filings, the Form 10-K’s and the Form 10-Q’s filed
during the two-year period preceding the date hereof complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents. The financial
statements of the Company included in the Commission Documents (the “Financial
Statements”) complied as of their respective filing dates as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Company is an issuer that is subject to Rule 144(i) under the
Securities Act.
 
 
-6-

 
(g)        No Material Adverse Effect. Since February 28, 2015, neither the
Company, nor any Subsidiary has experienced or suffered any Material Adverse
Effect.
(h)        No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or any Subsidiary or their
respective businesses, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
(i)        Memorandum, Use of Proceeds. The Memorandum, as of its date or such
later date on which the Memorandum is amended or supplemented, did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company hereby covenants to use the monies raised from the Offering as described
in the “Use of Proceeds” section of the Memorandum.
 
(j)         Title to Assets. Each of the Company and its Subsidiaries has good
and marketable title to (i) all properties and assets purportedly owned or used
by them as reflected in the Financial Statements, (ii) all properties and assets
necessary for the conduct of their business as currently conducted, and (iii)
all of the real and personal property reflected in the Financial Statements free
and clear of any Lien. All leases are valid and subsisting and in full force and
effect.
 
(k)       Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company or any Subsidiary (i) which questions the validity of this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby or any action taken or to be taken pursuant hereto or thereto or (ii)
involving any of their respective properties or assets. To the knowledge of the
Company, there are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any of their respective executive officers or
directors in their capacities as such.
(l)        Compliance with Law. The Company and each Subsidiary have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(m)        No Violation of Law. The business of the Company and each Subsidiary
is not being conducted in violation of any federal, state, local or foreign
governmental laws, or rules, regulations and ordinances of any of any
governmental entity, except for possible violations which singularly or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
The Company is not required under federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Units in accordance with the terms hereof or
thereof (other than (x) any consent, authorization or order that has been
obtained as of the date hereof, (y) any filing or registration that has been
made as of the date hereof or (z) any filings which may be required to be made
by the Company with the Commission or state securities administrators subsequent
to the Closing).
(n)        Taxes. The Company and each Subsidiary, to the extent its applicable,
has accurately prepared and filed all federal, state and other tax returns
required by law to be filed by it, has paid or made provisions for the payment
of all taxes shown to be due and all additional assessments, and adequate
provisions have been and are reflected in the consolidated financial statements
of the Company for all current taxes and other charges to which the Company or
any Subsidiary, if any, is subject and which are not currently due and payable.
None of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal, state or
foreign) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
 
-7-

 
(o)       Intellectual Property. Each of the Company and its Subsidiaries owns
or has the lawful right to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations, if any, and
all rights with respect to the foregoing, if any, which are necessary for the
conduct of their respective business as now conducted without any conflict with
the rights of others, except where the failure to so own or possess would not
have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). The Company has not received a written notice that any of the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any person. There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by any person that the Company’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of another. To the Company’s
knowledge, there is no existing infringement by another person of any of the
Intellectual Property Rights that would have or would reasonably be expected to
have a Material Adverse Effect. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(p)       Securities Act of 1933. Assuming the accuracy of the representations
and warranties of the Subscribers set forth in Section 3.1 hereof, the Company
has complied with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Shares, Preferred Shares and Warrants
hereunder. Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Shares, the Preferred Shares, the Warrants or similar securities to, or solicit
offers with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the shares of Common Stock
and the Warrants in violation of the registration provisions of the Securities
Act and applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the shares of Common Stock and the Warrants.
(q)      Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D, Current Report on Form 8-K and a
registration statement or statements pursuant to the Registration Rights
Agreement, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Shares, the
Preferred Shares or for the performance by the Company of its obligations under
the Transaction Documents.
(r)       Investment Company Act. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
(s)       No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the Offering and/or sale
of the Units pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Units pursuant to Rule 506 under the Securities Act, nor will
the Company or any of its affiliates take any action or steps that would cause
the offering and/or sale of the Units to be integrated with other offerings.
 
 
-8-

 
(t)        Sarbanes-Oxley Act. The Company is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and the rules and regulations promulgated thereunder,
that are effective and for which compliance by the Company is required as of the
date hereof. The Company has established disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for
the Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.
(u)       Certain Fees. Except as disclosed in the Memorandum, no brokers fees,
finders’ fees or financial advisory fees or commissions will be payable by the
Company with respect to the transactions contemplated by this Agreement and the
other Transaction Documents.
(v)       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from the OTCQB to the effect that the Company
is not in compliance with the listing or maintenance requirements of the OTCQB.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
ARTICLE III
Representations and Warranties of the Subscribers
Section 3.1        Representations and Warranties of Each of the Subscribers.
Each Subscriber, severally and not jointly with the other Subscribers, hereby
makes the following representations and warranties to the Company as of the date
hereof, with respect solely to itself and not with respect to any other
Subscriber:
(a)       Authorization and Power. Each Subscriber has the requisite power and
authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Subscriber is a party and to purchase the
Units being sold to it hereunder. The execution, delivery and performance of
this Agreement and each of the other Transaction Documents to which such
Subscriber is a party by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate, partnership or limited liability company action, and no
further consent or authorization of such Subscriber or its board of directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement and each of the other Transaction Documents to which such
Subscriber is a party has been duly authorized, executed and delivered by such
Subscriber and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Subscriber enforceable against such
Subscriber in accordance with the terms hereof.
 
 
-9-

 
(b)      No Conflicts. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which such Subscriber is a party
and the consummation by such Subscriber of the transactions contemplated hereby
and thereby or relating hereto do not and will not (i) result in a violation of
such Subscriber’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Subscriber is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Subscriber or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Subscriber). Such Subscriber is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or any other Transaction Document to
which such Subscriber is a party or to purchase the Units in accordance with the
terms hereof, provided, that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
(c)        Status of Subscribers. Such Subscriber is an “accredited investor” as
defined in Regulation D under the Securities Act and as set forth on such
Confidential Private Subscriber Questionnaire attached as Exhibit B to the
Memorandum. Such Subscriber is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act and such Subscriber is not a broker-dealer,
nor an affiliate of a broker-dealer, unless indicated on such Confidential
Private Subscriber Questionnaire.
(d)       Acquisition for Investment. Such Subscriber is acquiring the Units and
underlying securities solely for its own account for the purpose of investment
and not with a view to or for sale in connection with a distribution. Such
Subscriber does not have a present intention to sell Units or underlying
securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Units or underlying securities to or
through any person or entity; provided, however, that by making the
representations herein, such Subscriber does not agree to hold the Units or
underlying securities for any minimum or other specific term and reserves the
right to dispose of the Units or underlying securities at any time in accordance
with federal and state securities laws applicable to such disposition. Each
Subscriber acknowledges that it is able to bear the financial risks associated
with an investment in the Units and that it has been given full access to such
records of the Company and to the officers of the Company and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
(e)       Opportunities for Additional Information. Such Subscriber acknowledges
that such Subscriber has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company.
(f)        No General Solicitation. Such Subscriber acknowledges that the Units
and the underlying securities were not offered to such Subscriber by means of
(i) to such Subscriber's knowledge, any form of general or public solicitation,
(ii) general advertising, or (iii) publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Subscriber was invited by any of the foregoing means of communications.
 
 
-10-

 
(g)        Rule 144. Such Subscriber understands that the Units and the
Securities comprising the Units must be held indefinitely unless such Shares,
Conversion Shares and Warrant Shares are registered under the Securities Act or
an exemption from registration is available. Such Subscriber acknowledges that
such Subscriber is familiar with Rule 144, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Subscriber understands that to the extent that Rule
144 is not available, such Subscriber will be unable to sell any Shares,
Preferred Shares, Conversion Shares, Warrants or Warrant Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
(h)        General. Such Subscriber understands that the Units and underlying
securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Subscriber
set forth herein in order to determine the applicability of such exemptions and
the suitability of such Subscriber to acquire the Units and underlying
securities.
(i)         Independent Investment. Except as may be disclosed in any filings
with the Commission by the Subscribers under Section 13 and/or Section 16 of the
Exchange Act, no Subscriber has agreed to act with any other Subscriber for the
purpose of acquiring, holding, voting or disposing of the Units or underlying
securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Subscriber is acting independently with respect to its investment
in the Units and underlying securities.
(j)        Company’s Business. The Memorandum reflects the Company’s current
intentions and business, financial and other information currently available to
the Company and, as such, the Subscriber understands and acknowledges that the
precise nature of the Company’s operations, use of proceeds, capital needs, and
other factors inherent in the Company’s business can be expected to change from
time to time.
(k)        Legend. (i) The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Subscriber or in connection with a pledge as
contemplated in Section 3.1(k)(ii), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights and obligations of a Subscriber under
this Agreement and the Registration Rights Agreement.
(ii)           The Subscribers agree to the imprinting, so long as is required
by this Section 3.1(k), of a legend on any of the Securities in the following
form:
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
-11-

 
(iii)           The Company acknowledges and agrees that a Subscriber may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Subscriber may transfer pledged or secured Securities
to the pledgees or secured parties. Such a pledge or transfer would not be
subject to approval of the Company and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Subscriber’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including, if the
Securities are subject to registration pursuant to the Registration Rights
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of Selling Stockholders (as
defined in the Registration Rights Agreement) thereunder.
(iv)           So long as the Company has received written representations from
such Subscriber as reasonably requested by the Company in connection with such
legend removal (which shall not include representations with respect to the sale
of any securities), certificates evidencing the Shares, the Conversion Shares,
and Warrant Shares shall not contain any legend (including the legend set forth
in Section 3.1(k)(ii) hereof), (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Shares, Conversion Shares or
Warrant Shares pursuant to Rule 144, (iii) if such Shares, Conversion Shares or
Warrant Shares are eligible for sale under Rule 144, or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to its
transfer agent promptly after the Effective Date if required by its transfer
agent to effect the removal of the legend hereunder, subject to the Company
receiving written representations from such Subscriber as reasonably requested
by the Company in connection with such legend removal (which shall not include
representations with respect to the sale of any securities). If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Shares, Conversion Shares or Warrant Shares may be sold under Rule 144 and the
Company is then in compliance with the current public information required under
Rule 144, or if the Shares, Conversion Shares or Warrant Shares may be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Shares,
Conversion Shares or Warrant Shares or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends, subject to the Company
receiving written representations from such Subscriber as reasonably requested
by the Company in connection with such legend removal (which shall not include
representations with respect to the sale of any securities). The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 3.1(k)(iv), it will, no later than two Trading Days
following the delivery by a Subscriber to the Company or its transfer agent of a
certificate representing Shares, Conversion Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such second Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Subscriber a
certificate representing such shares that is free from all restrictive and other
legends, subject to the Company receiving written representations from such
Subscriber as reasonably requested by the Company in connection with such legend
removal (which shall not include representations with respect to the sale of any
securities). The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section 3.1(k). Certificates for Securities subject to legend
removal hereunder shall be transmitted by the transfer agent to the Subscriber
by crediting the account of the Subscriber’s prime broker with the Depository
Trust Company System as directed by such Subscriber.
 
 
-12-

 
(v)           In addition to such Subscriber’s other available remedies, subject
to the Company receiving written representations from such Subscriber as
reasonably requested by the Company in connection with such legend removal
(which shall not include representations with respect to the sale of any
securities), the Company shall pay to a Subscriber, in cash, if the Company
fails to (i) issue and deliver (or cause to be delivered) to a Subscriber by the
Legend Removal Date a certificate representing the Securities so delivered to
the Company by such Subscriber that is free from all restrictive and other
legends or (ii) if after the Legend Removal Date such Subscriber purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Subscriber of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock that such Subscriber
anticipated receiving from the Company without any restrictive legend, then, an
amount equal to the excess of such Subscriber’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of (A)
such number of Underlying Shares that the Company was required to deliver to
such Subscriber by the Legend Removal Date multiplied by (B) the lowest closing
sale price of the Common Stock on any Trading Day during the period commencing
on the date of the delivery by such Subscriber to the Company of the applicable
Underlying Shares (as the case may be) and ending on the date of such delivery
and payment under this clause (ii).
(vi)           Each Subscriber, severally and not jointly with the other
Subscribers, agrees with the Company that such Subscriber will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 3.1(k) is predicated upon
the Company’s reliance upon this understanding and is subject to the Company
receiving written representations from such Subscriber as reasonably requested
by the Company in connection with such legend removal (which shall not include
representations with respect to the sale of any securities).
ARTICLE IV
Indemnification
Section 4.1        General Indemnity. The Company agrees to indemnify and hold
harmless the Subscribers (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Subscribers as a result of any breach of the
representations, warranties or covenants made by the Company herein. Each
Subscriber severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Subscriber herein. The
maximum aggregate liability of each Subscriber pursuant to its indemnification
obligations under this Article IV shall not exceed the portion of the Purchase
Price paid by such Subscriber hereunder. In no event shall any “Indemnified
Party” (as defined below) be entitled to recover consequential or punitive
damages resulting from a breach or violation of this Agreement.
 
 
-13-

 
Section 4.2        Indemnification Procedure. Any party entitled to
indemnification under this Article IV (an “Indemnified Party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article IV except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the Indemnified Party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. In the event that the indemnifying party advises an
Indemnified Party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the Indemnified Party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party, which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
be liable for any settlement if the indemnifying party is advised of the
settlement but fails to respond to the settlement within thirty (30) days of
receipt of such notification. Notwithstanding anything in this Article IV to the
contrary, the indemnifying party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
ARTICLE V
Miscellaneous
Section 5.1        Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
 
-14-

 
Section 5.2        Consent to Jurisdiction. Each of the Company and the
Subscribers (i) hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in New York county for the purposes
of any suit, action or proceeding arising out of or relating to this Agreement
or any of the other Transaction Documents or the transactions contemplated
hereby or thereby and (ii) hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Subscribers consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 5.2 shall affect or limit
any right to serve process in any other manner permitted by law. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.
Section 5.3        Entire Agreement; Amendment. This Agreement, the Memorandum
and the other Transaction Documents contains the entire understanding and
agreement of the parties with respect to the matters covered hereby and, except
as specifically set forth herein or in the Transaction Documents and the
Memorandum, neither the Company nor any of the Subscribers makes any
representations, warranty, covenant or undertaking with respect to such matters
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein. No provision of this Agreement
nor any of the Transaction Documents may be waived or amended other than by a
written instrument signed by the Company and the holders of over fifty percent
(50%) of the aggregate number of Shares and Conversion Shares issued or issuable
upon conversion of the Preferred Shares then outstanding (the “Majority
Holders”). No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Shares, Preferred Shares and Conversion
Shares then outstanding. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.
Section 5.4        Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via electronic mail
or “Email” at the Email address set forth on the signature pages attached hereto
at or prior to 5:30 p.m. (New York City time) on a Trading Day (defined below),
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via Email at the Email address set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto. For purposes
hereof, “Trading Day” means a day on which the OTCQB is open for trading.
Section 5.5        Waivers. No waiver by any party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provisions,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.
 
 
-15-

 
Section 5.6        Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
Section 5.7        Successors and Assigns. This Agreement may not be assigned by
a party hereto without the prior written consent of the Company or the
Subscribers, as applicable, provided, however, that, subject to federal and
state securities laws and as otherwise provided in the Transaction Documents, a
Subscriber may assign its rights and delegate its duties hereunder in whole or
in part (i) to a third party acquiring all or substantially all of its shares of
Common Stock or Warrants in a private transaction or (ii) to an affiliate, in
each case, without the prior written consent of the Company or the other
Subscribers, after notice duly given by such Subscriber to the Company provided,
that no such assignment or obligation shall affect the obligations of such
Subscriber hereunder and that such assignee agrees in writing to be bound, with
respect to the transferred securities, by the provisions hereof that apply to
the Subscribers. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
Section 5.8        No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
Section 5.9        Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
Section 5.10        Survival. The representations and warranties of the Company
and the Subscribers shall survive the execution and delivery hereof and the
Closing hereunder for a period of one (1) year following the Closing Date.
Section 5.11        Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.
Section 5.12        Publicity. The Company agrees that it will not disclose, and
will not include in any public announcement, the name of the Subscribers without
the consent of the Subscribers unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.
 
Section 5.13        Severability. The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
 
-16-

 
Section 5.14        Further Assurances. From and after the date of this
Agreement, upon the request of any Subscriber or the Company, each of the
Company and the Subscribers shall execute and deliver such instrument, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement, the
Shares, the Preferred Shares, the Conversion Shares, the Warrants, the Warrant
Shares, the Registration Rights Agreement and the other Transaction Documents.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
-17-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
METASTAT, INC.
 
 
 
By:__________________________________________
     Name:
     Title:
 
 
Address for Notice:
 
MetaStat, Inc.
27 Drydock Ave., 2nd Floor
Boston, MA 02210
Attention: Douglas A. Hamilton, CEO; or
Daniel Schneiderman, Vice President, Finance
Telephone No.: (617) 531-6500
Facsimile No. (646) 304-7086
Email: dhamilton@metastat.com and dschneiderman@metastat.com
 
With a copy to (which shall not constitute notice):
 
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention: David J. Levine, Esq.
Telephone No.: 212-407-4923
Facsimile No.: 212-818-1184
Email: dlevine@loeb.com
 
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR SUBSCRIBERS FOLLOWS]
 
 
-18-

 
 
SUBSCRIBER SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
Name of Subscriber: ________________________
 
Signature of Authorized Signatory of Subscriber: ________________________
 
Name of Authorized Signatory: ________________________
 
Title of Authorized Signatory: ________________________
 
Email Address of Authorized Signatory: ________________________
 
Phone Number of Authorized Signatory: ________________________
 
Facsimile Number of Authorized Signatory: ______________________
__
Address for Notice to Subscriber:
 
________________________
 
________________________
 
________________________
 
Address for Delivery of Securities to Subscriber (if not same as address for
notice):
 
________________________
 
________________________
 
________________________
 
Number of Units Subscribed For: __________
 
Subscription Proceeds (Number of Units Subscribed For x Purchase Price of
$10,000): $__________
 
Shares to be Issued to Subscriber (Number of Units Subscribed For x 5,000):
__________
 
And/or Preferred Shares to be Issued to Subscriber (Number of Units Subscribed
For x 500): _________
 
Warrant to be Issued to Subscriber (Number of Units Subscribed For x 2,500):
__________
 
Subscriber’s Tax I.D. or Social Security Number: __________
 
 
-19-

 

 
EXHIBIT A
TO THE SUBSCRIPTION AGREEMENT
 
 
FORM OF SERIES A-2 CERTIFICATE OF DESIGNATION
 
 
 
A-1

 

 
EXHIBIT B
TO THE SUBSCRIPTION AGREEMENT
 
ESCROW WIRE INSTRUCTIONS
 
 
 
B-2

 

 
COMPANY
DISCLOSURE SCHEDULE
 
Schedule 2.1(g) and Schedule 2.1(h)
 
The Company currently anticipates that its cash and cash equivalents will be
sufficient to fund its operations through February 2017, without raising
additional capital in this offering or another similar offering. While the
Company is seeking to raise additional capital, the Company is actively pursuing
a strategic alliance, joint venture, business combination or other similar
transaction with various third parties.  However, the Company may not be able to
complete such a transaction in the timely manner that is required by it in light
of its current cash needs. In the event the Company does not timely obtain
necessary equity and/or debt financing to continue its operations, or it is
unable to timely consummate a strategic alliance, joint venture, business
combination or other similar type of transaction, it will be forced to cease
operations.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
